                                          Case 5:18-cv-01633-BLF Document 55 Filed 09/08/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cv-01633-BLF
                                   8                    Plaintiff,
                                                                                            ORDER REQUESTING JOINT
                                   9              v.                                        STATUS REPORT RE STATUS OF
                                                                                            CASE
                                  10     FRANCIS BURGA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On April 6, 2020, the Court received the parties’ joint status report regarding the

                                  14   production of summoned material. See Report, ECF 54. Accordingly, the Court hereby

                                  15   REQUESTS a joint status report regarding the status of the case on or before September 22,

                                  16   2020.

                                  17           IT IS SO ORDERED.

                                  18
                                  19   Dated: September 8, 2020

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
